Citation Nr: 0711957	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  98-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to higher disability ratings for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling for the period from February 11, 1998, through 
April 9, 2001; and evaluated as 50 percent disabling from 
April 10, 2001.

2.  Whether new and material evidence to reopen a claim for 
service connection for an inner ear disorder, claimed as 
hearing loss of the left ear, has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for inner ear disorders other than hearing 
loss, to include chronic labyrinthitis with tinnitus and 
labyrinthine fistula, has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for a gastrointestinal disorder, to 
include diarrhea, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision of the 
RO that, in part, declined to reopen claims for service 
connection for left inner ear problems, high blood pressure, 
and stomach problems on the basis that new and material 
evidence had not been received.

These matters also initially came to the Board on appeal from 
a January 2000 decision of the RO that granted service 
connection for PTSD evaluated as 10 percent disabling.  The 
veteran timely appealed.

In March 2003, the veteran testified during a hearing before 
RO personnel.

In June 2005, the Board remanded the matters for additional 
development.

In September 2006, the RO increased the disability evaluation 
for PTSD to 30 percent disabling for the period from 
February 11, 1998, through April 9, 2001; and to 50 percent 
disabling for the period from April 10, 2001.

Because higher evaluations are available for PTSD, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The issues of service connection for hearing loss of the left 
ear, for hypertension, and for a gastrointestinal disorder 
with diarrhea-as each claim is reopened below-and to reopen 
the claim for service connection for inner ear disorders 
other than hearing loss, to include chronic labyrinthitis 
with tinnitus and labyrinthine fistula, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period from February 11, 1998, through April 9, 
2001, the veteran's PTSD was manifested by nightmares, sleep 
disturbance, depression, and trouble concentrating; these 
symptoms reflected no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  For the period from April 10, 2001, the veteran's PTSD 
has been manifested by moderately severe impairment in social 
and occupational functioning, and depressed affect; 
obsessional rituals, illogical or irrelevant speech, or near-
continuous panic or depression have not been demonstrated.

3.  In December 1989, the RO denied service connection for 
bilateral high frequency hearing loss, hypertension, and 
probable irritable bowel syndrome; the veteran did not submit 
a timely substantive appeal. 

4.  Additional evidence not previously considered by the RO 
at the time of the December 1989 denial, when considered by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for hearing loss of the left ear, for hypertension, and for a 
gastrointestinal disorder to include diarrhea. 


CONCLUSIONS OF LAW

1.  For the period from February 11, 1998, through April 9, 
2001, the criteria for an initial disability rating in excess 
of 30 percent for the veteran's PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  For the period from April 10, 2001, the criteria for a 
disability rating in excess of 50 percent for the veteran's 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

3.  The RO's December 1989 decision-denying service 
connection for bilateral high frequency hearing loss, 
hypertension, and probable irritable bowel syndrome-is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).

4.  Evidence submitted since the RO's December 1989 denial is 
new and material, and the claims for service connection for 
hearing loss of the left ear, for hypertension, for a 
gastrointestinal disorder to include diarrhea are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2001, June 2002, and September 2006 letters, 
the RO notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The September 2006 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  The claim was readjudicated after 
this notice.   Accordingly, the veteran is not harmed by any 
defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim for higher disability evaluations 
for PTSD.  The veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

In view of the Board's favorable decision in this appeal for 
reopening the claims for service connection for an inner ear 
disorder, claimed as hearing loss of the left ear, and for 
hypertension and a gastrointestinal disorder to include 
diarrhea; further assistance is unnecessary to aid the 
veteran in substantiating the claims.
  
Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Evaluations for PTSD 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent 
disabling for the period from February 11, 1998, through 
April 9, 2001; and evaluated as 50 percent disabling from 
April 10, 2001. The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of a September 1999 VA examination reflects that 
the veteran dreamed of combat at least twice a week, and that 
he avoided combat movies and discussing combat with other 
veterans.  He reported middle insomnia because of dreams.  
The veteran admitted to auditory hallucinations as recently 
as six weeks earlier, described as voices, and admitted to a 
remote history of suicidal thoughts.  On examination, mood 
was mildly anxious, as was affect.  Speech was spontaneous, 
fluent with no flight of ideas or looseness of associations.  
He denied hallucinations and suicidal thoughts.  The veteran 
was precisely oriented to person, place, situation, and time.  
Abstracting ability was adequate, and insight was fair.  A 
global assessment of functioning (GAF) score of 60 was 
assigned.

The report of a January 2001 VA examination reflects that the 
veteran reported being lonely and depressed, and that he had 
tried multiple anti-depressant medications.  Examination 
revealed that the veteran was alert and oriented, and 
projected an air of hopeless despondency.  Affect was sad and 
lonely.  No abnormal movements were noted, and there was no 
evidence of illogical or delusional thought process.  Insight 
was equivocal.  A GAF score for PTSD alone of 55 was 
assigned; overall, a GAF score of 40 was assigned.

VA progress notes, dated in April 2001, show a dysthymic 
mood, and that the veteran's affect was restricted.

During a June 2002 VA examination, the veteran reported that 
his nightmares had gotten worse, occurring three times 
weekly; he also described intrusive thoughts throughout the 
day.  The veteran reported sleeping two to three hours 
nightly.  He denied auditory or visual hallucinations.  
Examination revealed his affect to be depressed.  The 
examiner noted that the veteran described typical re-
experiencing, avoidance, and increased arousal symptoms of 
PTSD; he was developing an isolated life style, and recounted 
his wartime experiences and nightmares.  A GAF score of 45 
was assigned.

The Board finds that no higher disability rating for the 
veteran's PTSD is warranted during either period under 
consideration.

The evidence shows that, for the period from February 11, 
1998, through April 9, 2001, the veteran's PTSD had been 
manifested, primarily, by nightmares, sleep disturbance, and 
depression.  The veteran had also complained of loneliness.  
While these symptoms seemed to occur frequently, they are, 
nonetheless, reflective of overall moderate social impairment 
with intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior and self-care.  Such 
level of impairment-as most clearly reflected by VA 
examinations in September 1999 and January 2001-is 
consistent with the assigned initial 30 percent disability 
rating.  

While the veteran reported feelings of anxiety and trouble 
concentrating, these factors, alone, do not provide a 
sufficient basis for assignment of an initial 50 percent 
disability rating.  Significantly, the veteran had not been 
found to have any flattened affect, circumstantial or 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired memory, impaired 
judgment, or impaired abstract thinking-all symptoms which 
would warrant an initial 50 percent disability rating.  

For the period from April 10, 2001, the veteran's PTSD has 
been manifested, primarily, by moderately severe impairment 
in social and occupational functioning.  The GAF score of 45 
assigned by the June 2002 examiner reflects serious symptoms.  
Given the clinical findings of depressed affect at that time 
and the veteran's difficulty in establishing and maintaining 
effective relationships, the evidence supports the currently 
assigned 50 percent disability rating.

The evidence does not reflect that the veteran's PTSD causes 
obsessional rituals, illogical or irrelevant speech, or near-
continuous panic or depression to warrant a disability rating 
in excess of 50 percent.  Symptoms such as suicidal ideation, 
spatial disorientation, or neglect of personal appearance and 
hygiene are not demonstrated.

Accordingly, the preponderance of the evidence is against the 
grant of higher disability ratings for the veteran's PTSD 
during either period under consideration.
 
II.  Petitions to Reopen

The veteran's original claims for service connection for 
bilateral high frequency hearing loss, hypertension, and 
probable irritable bowel syndrome were denied by the RO in 
December 1989.  

Evidence of record at the time of the December 1989 decision 
included the veteran's service medical records; an October 
1987 annual history and physical examination that diagnosed 
persistent nausea and vertigo possibly secondary to chronic 
labyrinthitis, rule out gastrointestinal pathology, and a 
history of possible hypertension; a July 1988 diagnosis of 
chronic labyrinthitis; the report of a June 1989 VA 
examination, diagnosing hypertension and probable irritable 
bowel syndrome; and the report of a June 1989 VA ear, nose, 
and throat examination, diagnosing a moderately severe mixed 
hearing loss in the left ear and a mild high frequency 
hearing loss in the right ear, and the examiner's opinion 
that the veteran's chronic labyrinthitis was a cause for 
these problems.

Based on the evidence of record, the RO concluded that 
service medical records did not show a diagnosis or treatment 
of a chronic disability or disabilities while in service or 
within one year after discharge from service.  The veteran 
was notified of this decision, and he did not appeal.

As there was no timely appeal, the RO's December 1989 denial 
of service connection for bilateral high frequency hearing 
loss, hypertension, and probable irritable bowel syndrome is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present petitions to reopen were initiated by the veteran 
in February 1998.  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156 that applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006)).]

New evidence will be presumed credible solely for the purpose 
of determining whether the claims have been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Left Ear Hearing loss 

Evidence added to the record since December 1989 consists of 
statements by the veteran that his hearing loss of the left 
ear is the result of noise exposure while working on aircraft 
in Vietnam; records received from the Social Security 
Administration (SSA) reflecting a primary diagnosis of 
chronic labyrinthitis; the report of a June 1992 VA 
examination, indicating that the veteran's hearing, grossly, 
was in agreement with previous examinations; and a transcript 
of a March 2003 hearing.

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant. While the 
evidence does not definitively establish the presence of a 
hearing loss disability in service or within the first post-
service year, the Board emphasizes that, under the pre-August 
29, 2001 version of 38 C.F.R. § 3.156, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was as an airplane mechanic.  He 
is competent to offer statements of first-hand knowledge of 
his in-service experiences.  Given the presumed credibility, 
the evidence raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss of the left ear.

Hence, the veteran's application to reopen the claim for 
service connection for hearing loss of the left ear must be 
granted. 38 U.S.C.A. § 5108.

Hypertension 

Evidence added to the record since December 1989 consists of 
the report of a June 1992 VA examination, diagnosing 
hypertension with mild hypertensive cardiovascular disease; a 
transcript of a March 2003 hearing; SSA records; and various 
outpatient treatment records for high blood pressure.

The veteran had testified that his hypertension had worsened 
due to his nerves, or the stress associated with his PTSD.  
This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Service 
connection is in effect for PTSD.  The newly submitted 
evidence reflects a worsening of the veteran's hypertension 
over the years.  While his testimony is not competent to 
establish a link between his current hypertension and a 
service-connected disability, he is competent to offer 
statements of first-hand knowledge of continuing symptoms of 
stress, anxiety, and of high blood pressure.  Given the 
presumed credibility, the evidence showing a continuity of 
symptoms post-service raises a reasonable possibility of 
substantiating the claim for service connection for 
hypertension, as secondary to a service-connected disability.

Hence, the veteran's application to reopen the claim for 
service connection for hypertension must be granted. 
38 U.S.C.A. § 5108.

Gastrointestinal Disorder, to Include Diarrhea 

Evidence added to the record since December 1989 consists of 
the report of a June 1992 VA examination, diagnosing history 
of chronic diarrhea, probable irritable bowel syndrome; a 
transcript of a March 2003 hearing; SSA records; and various 
outpatient treatment records for chronic diarrhea and 
irritable bowel syndrome.

VA outpatient treatment records include a July 2004 notation 
that the veteran has had the diarrhea status-post 
gastrointestinal workup without etiology since returning from 
Vietnam, and the treating physician's opinion that this was 
possibly due to psychiatric reasons.
 
This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  As noted 
above, service connection is in effect for PTSD.  The July 
2004 physician's opinion suggests, plausibly, a relationship 
between the veteran's current gastrointestinal disorder, to 
include diarrhea, and a service-connected disability.  Given 
the presumed credibility, the evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for a gastrointestinal disorder, to include 
diarrhea.

Hence, the veteran's application to reopen the claim for 
service connection for a gastrointestinal disorder, to 
include diarrhea, must be granted. 38 U.S.C.A. § 5108.


ORDER

A disability evaluation in excess of 30 percent for the 
veteran's PTSD, for the period from February 11, 1998, 
through April 9, 2001, is denied.

A disability evaluation in excess of 50 percent for the 
veteran's PTSD, for the period from April 10, 2001, is 
denied.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
hearing loss of the left ear is granted.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
hypertension is granted.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
gastrointestinal disorder is granted.


REMAND

Inner Ear Disorders Other Than Hearing Loss, to Include 
Chronic 
Labyrinthitis with Tinnitus and Labyrinthine Fistula  

In December 1989, the RO denied the veteran's claim for 
service connection for inner ear disorders, to include 
chronic labyrinthitis and tinnitus.  The veteran did not 
appeal the rating decision.  Accordingly, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 
20.1100, 20.1103 (2006).

As noted above, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006) (Mayfield II).  The notice must be provided 
in a notification document provided by an agency of original 
jurisdiction (AOJ), followed by AOJ re-adjudication of the 
claim.  Id.  

In the April 2001 letter, the RO provided the veteran with 
information on VCAA requirements and the VA's duties, and 
with regard to the need for new and material evidence for 
reopening claims.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent.

Hypertension, and Gastrointestinal Disorder to Include 
Diarrhea  

The veteran contends that his current hypertension and 
gastrointestinal disorder, to include diarrhea, are secondary 
to his service-connected PTSD.

Current medical records document treatment for hypertension, 
and for a gastrointestinal disorder to include diarrhea.

The Board finds that an examination is needed to determine 
whether the veteran has either hypertension or a 
gastrointestinal disorder to include diarrhea that had its 
onset during service, or is related to his active service or 
to a service-connected disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  To date, service connection 
has been established for PTSD.
   
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).


Accordingly, these matters are hereby REMANDED, for the 
following actions:

1. The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for inner ear 
disorders other than hearing loss, to 
include chronic labyrinthitis with 
tinnitus and labyrinthine fistula.  The 
letter should provide notice as to the 
type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and should notify 
the veteran to provide all relevant 
evidence in his possession.

The letter should include an explanation 
of the specific reasons for the prior 
denial of service connection, and of what 
is needed to substantiate the element(s); 
and should address the five notice 
elements adopted by the Court in Dingess 
and set forth above.

2.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the etiology of any current 
hypertension, gastrointestinal disorder, 
and left ear hearing loss.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner designated to examine the 
veteran. 

The examiner should opine as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current hypertension or gastrointestinal 
disorder or left ear hearing loss had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include stress 
and anxiety as reported by the veteran; 
or, in the case of hearing loss, noise 
exposure as an aircraft mechanic.  The 
examiner should also opine as to whether 
it is at least as likely as not 
(50 percent probability or more) that the 
veteran's service-connected PTSD caused 
or increased the veteran's hypertension 
or gastrointestinal disorder to include 
diarrhea.
 
The examiner should provide a rationale 
for the opinions.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After completing the requested 
actions, the RO or AMC should 
readjudicate each of the claims on 
appeal.  If the benefits sought remain 
denied, the RO or AMC should furnish a 
SSOC, before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


